HALL, Acting Chief Judge.
David F. Reeves appeals from his final judgment and sentence for obtaining services in return for a worthless cheek. He argues that the trial court erred in ordering him to pay court costs. We agree and strike the costs from the final judgment.
The appellant was found to be indigent for the purpose of appointment of a public defender. He pled nolo contendere to the charges against him and, at sentencing, the trial court adjudged him guilty and imposed court costs in the amount of $245.50. Defense counsel objected to the imposition of costs, pointing out that the appellant was indigent; however, the trial court made no further rulings on the costs.
Before a trial court may impose costs on an indigent defendant, the defendant must be given prior notice of the imposition of such costs and the trial court must make a determination that the defendant has the ability to pay. Jenkins v. State, 444 So.2d 947 (Fla.1984). Further, the trial court must state statutory authority for the imposition of the costs. Brown v. State, 506 So.2d 1068 (Fla. 2d DCA 1987), review denied, 515 So.2d 229 (Fla.1987).
Accordingly, we affirm the final judgment but strike the costs without prejudice to the state to seek reassessment of the costs.
THREADGILL and PARKER, JJ., concur.